Exa-minados los alegatos, visto lo dispuesto en la sección 17 de la ley para proveer el procedimiento en los casos de tercería, de marzo 14, 1907, Compilación 1911, p. 891, siendo las cortes municipales tribunales de jurisdicción limitada y no apare-ciendo el valor de la finca embargada, al declarar la corte de distrito que no constaba la jurisdicción con que’ actuó la *962corte municipal en este caso y de desestimar la apelación por tal motivo, no cometió error alguno, debiendo anularse el auto expedido.